NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GALILEO HOSPITALITY GROUP, INC.;             )
CHAD WIDENER; and ELIZABETH                  )
WIDENER,                                     )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-3242
                                             )
NEW ENGLAND ANTIQUITIES OF                   )
SARASOTA, INC.,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

Joseph M. Herbert of Gurley & Associates,
Sarasota, for Appellants.

Steele T. Williams of Steele T. Williams,
P.A., Sarasota, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.